          Case 2:19-cv-00536-RAH-SMD Document 1 Filed 07/26/19 Page 1 of 11


                  IN THE UNITED STATES DISTRICT COURT FOR
                      TEE MIDDLE DISTRICT OF ALAEAMA



          o,                             .22292J19          2b A II: Ob
MY/0E4 /V/4 02.
          (
Full name and 'orison number
of plaintiff(s)                                DEM R.HAMETT,Wi
                                                U.S.OSTMCTCOURF
                                                l[q : D ' .-
                                                        1 6T7ViiAE'TTON  N
          t                                       )       (To be supplied by Clerk of
7Q4,i/Iirfeock 172cro1/Ektv,„ .w-:                           U.S. District Court)
                                                      L
     r,        ,v4.5-                                     ;1(-- Revear fi'=J- R 74--e/;/4- ev "41,erv..
                                                                                              cet.tifd24
                                                              4LL 4 ePecie14427-,5 Ale_rid
                                                              CoLa                      7-4'7-&" Cr7-ce-)
                                                             4id_ dela                       Ae& s.cJeci
                                                                         /34
Name of person(s) who violated                       ))       /1) el
                                                             ..r.-4-tbe-/Arc/A-t_
your constitutional rights.
                                                                I.A4T/74-P          A      TbP-Ausgi?6-'00/EA
(List the names of all the                           )
persons.)                                                               R1)s-0/v    ,
                                                     )

I.        1,REVIOUS LAWSUITS
          :
          A.    Have you begun Other lawsuits in state or federal court
                dealing with the same or silir ar facts involved in this
                actitn? YES (    ) NO (

          B.   Have Vou begun other laWsuits in state or federal court
               relating to your imprisonment? YES (       krO

          C.   If your answer to A or B is yes, describe each lawsuit
                                                        7
                                                     :(77

               describe the additional lawsuits on another miece of
                      usin      same 4"-1.,tlins.

               1.        Parties to this previous lawsuit:
                        a..,:eftyrog-•



                         Plaintiff(s)           A.1/4



                          Defendant(s) .         ,L2//1



                           Court (if federal court, name the dištric ; if
                           state court, name the cotnty)
            Case 2:19-cv-00536-RAH-SMD Document 1 Filed 07/26/19 Page 2 of 11


               3.    Docket nut:cer

              4.     Name of judge tt whom tate was assigned

                                                               00(..1/29-

              5.     Disposition (for example: Was the case disnlissed?
                     Was it appealed? Is it still Vending?)



               D.    Aoproximate date of filing lawsuit                /t)b9.

               7.    Approximate date of disposition                 ,t//5/

                OF PRESENT CONFINEMENT          G/61/1-/eeas_ 6-ade,4


       PLACE OF INSTITUTION WHERE INCIDENT OCCURRED

                           _L7424A      P-Afe
       NAME AND_ADDRESS OF INDIVIDUAL(S) YOU ALLEGE VIOLATED' YOUR
       CONSTITUTIONAL RIGHTS.
                 NAM2                      ADDRESS .
                 o                       E-4'srei
                                                "-/q-5,
       1. .--4)4.4t-E/Z             .
                                   2-     e;c)
                                                          (
       2.      itt    —
                      .304.igi        (..T:

       3.

       4.

      • 5.

       6.,

IV.    THE DATE UPON WHICH SAID VIOLATION OCCURRED



V.     STATE BRIEFLY THE GROUNDS ON WHICH YOU BASE YOUR ALLEGATION
       THAT YOUR CONSTITUTIONAL RIGHTS ARE BEING VIOLATED:

       GROUND ONE:       M1'CG'2E        70      //earee177-                AlMeet/416/0-
   Case 2:19-cv-00536-RAH-SMD Document 1 Filed 07/26/19 Page 3 of 11


 STATE          THE FACTS "h-HICH SUPPORT THIS GROUND. (State as
 best  you tam the. tine, IDlace and manner and person invoived.)

, 041    /77/1- y   2aciei   20
                              /    4-7' &Ws-TER 4/..-up
                                                   p      Cc)AA. / -
                                                                   de. 47-
 /4-          T                               ,
                                              ,,/22       z   6-c44:5 /L44t
                                                                          -xi
             z,
0       $V/ceaa      4t,,4-7-che   /sGl   41,ib                     7C




                                                  A >14-0/ed _s_6W7
 GROUND TWO:



 SUPPORTING FACTS:




  GROUND THREE:



  SUPPORTING FACTS:
      Case 2:19-cv-00536-RAH-SMD Document 1 Filed 07/26/19 Page 4 of 11



vl.    S TATE BRIEFLY EXACTLY WHAT YOU WANT THE      TO DO FOR YOU.
       1:AKE NO LEGAL ARGUMENT. CITE NO CASES OR STATUTES.

                                                         -
         loLIo_ei           4.4444?Fs




       declare utder penalty
        I                                                                 tru e
atd correct.

        EXECUTED on   47- /6--/
                       ti


                                        Slgna u




                                          4
     Case 2:19-cv-00536-RAH-SMD Document 1 Filed 07/26/19 Page 5 of 11




CONTINUED FROM PAGE "3"

    2. Mental Health Issues and thoughts of Suicide. On May 2nd, 2019 Plaintiff Mykiea Miller

reported to ALDOC at approximately 6:45 am to 7:45 am that Plaintiff Mykiea Miller was having

Mental Health Issues and thoughts of Suicide and that Plaintiff Mykiea Miller was planning on
hurting herself.

  3. ALDOC is required to report it to the Health Care Provider, who is Wexford Health Care,
and in fact ALDOC did in fact inform Wexford Health Care that Plaintiff Mykiea Miller was in
fact having thoughts of Suicide and wanted to hurt herself.

  4. Wexford Health Care has what is called MENTAL HEALTH OBSERVERS aka MENTAL
HEALTH SUICIDE PREVENTIONISTS, and their job is: " once a person is placed on Suicide Watch

a 'I Observer" must be assigned immediately to a person at risk of Suicide whose job is to sit at
the persons cell door and watch them for 24 hours a day, speaking to them occassionally, and
observing them and keeping track of anything that prisoner states and everything that prisoner

does and everybody that prisoners sees."

  5. Plaintiff Mykiea Miller was NEVER taken to the Health Care Unit by ALDOC who after
repeatedly informing Defendant Sgt. Jennifer McCovery that Plaintiff Mykiea Miller was having

Suicidal thoughts and that Plaintiff Mykiea Miller wanted to harm herself.

  6. Defendant Sgt. Jennifer McCovery and Defendant Lt. Jones knew that the SOP called for
any Inmate who informs the ALDOC that they are having Suicidal thoughts are supposed to be
watched by /observed by an " Observer" who is trained as such and that Observer has to be
assigned to watch that particular person.

  7. Defendant Sgt. Jennifer McCovery, informed her Shift Commander, Defendant Lt. Jones

on May 2nd, 2019 as to what the Plaintiff Mykiea Miller had reported.

  8. After informing Defendant Sgt. Jennifer McCovery on several occassions for pleas of help


                                                1
      Case 2:19-cv-00536-RAH-SMD Document 1 Filed 07/26/19 Page 6 of 11




on May 2nd, 2019, Defendant Sgt. Jennifer McCovery and Defendant Lt. Jones failed to allow
the Plaintiff Mykiea Miller to receive the proper and specialized attention/treatment that I
needed, plus Defendant Sgt. Jennifer McCovery failed to serve and protect the Plaintiff Mykiea
Miller,

   9. Later on May 2nd, 2019, Defendant Sgt. Jennifer McCovery told the Plaintiff Mykiea

Miller that " IF YOU DON'T SHUT THE FUCK UP,SHE WOULD WRITE ME A DISCIPLINARY
REPORT."

   10. Several more times, the Plaintiff Mykiea Miller begged Defendant Sgt. Jennifer
McCovery to contact someone with Wexford Health Care, and Defendant Sgt. Jennifer
McCovery told Plaintiff Mykiea Miller "DO US ALL A FAVOR JUST GO AHEAD AND JUST KILL
YOURSELF", which placed the Plaintiff, Mykiea Miller in a very depressive state of mind,feeling

as though no one cared, and that no one would miss the Plaintiff, and that no one cared
anything about or for the Plaintiff Mykiea Miller.

   11. While Defendant Sgt. Jennifer McCovery was observing the Plaintiff Mykiea Miller on

May 2nd, 2019, as Defendant Sgt. Jennifer McCovery told Defendant Lt. Jones she would do,
Defendant Sgt. Jennifer McCovery Ordered Plaintiff Mykiea Miller to go inside of a Chemical
room/ closet, which was right next to the Shift Office, but, was not viewable directly from the

Shift Office.

   12. Plaintiff Mykiea Miller was not sitting in plain view of Defendant Sgt. Jennifer
McCovery, while in the Chemical Room/closet, so the Plaintiff stood up and walked into the
Chemical Closet with the door open and unsecured and the Plaintiff began drinking CITRUS
DEGREASER and BLEACH, in which the Chemical Room/Closet should have been locked at all
times, and then especially when housing/holding a Suicidal Inmate, in a hazardous and not

controlled setting.

   13. Defendant Sgt. Jennifer McCovery had come to stand in front of the Chemical

Room/Closet and observed the Plaintiff, Mykiea Miller on May 2nd, 2019 drinking these


                                                2
       Case 2:19-cv-00536-RAH-SMD Document 1 Filed 07/26/19 Page 7 of 11




Chemicals along with Mental Health Observers MRS. ROBINSON and MRS. HARRISON who were
there to Observe other Inmates who they were assigned to Observe and both Cubicle Control
Operators MRS. POLLARD and MRS. JOHNSON. Plaintiff Mykiea Miller had drunk about 1/2

gallon of the Citrus Degreaser and 1 Cup of Bleach, while Defendant Sgt. McCovery just sat

there and smiled and laughed at Plaintiff Mykiea Miller and all the while Defendant Sgt,
Jennifer McCovery was watching the Plaintiff do this. Both MRS. POLLARD and MRS.

JOHNSON, Cubicle Operators can testify to this.

   14. Mrs. Pollard and Mrs. Johnson, Cubicle Control Operator's, had to beat on the cubicle
glass window to get Officer M. Cooke's (who was the Dorm Rover) attention to assist in

removing the Hazardous Chemicals from the Plaintiff Mykiea Miller's immediate possession.

   15. Then and ONLY then was the Plaintiff Mykiea Miller assisted by ALDOC.

   16. Plaintiff Mykiea Miller was given a Body Chart by Wexford Health Care to prove this and
then Plaintiff Mykiea Miller was Transported by Ambulance to Dale County Medical Center in

Ozark, Alabama for NON - LIFE THREATENING INJURIES.

   17. It is the Plaintiff Mykiea Miller's allegations that Defendant Sgt. Jennifer McCovery
failed to Protect Plaintiff Mykiea Miller by: A). Ordering Plaintiff Mykiea Miller to enter into a

unsecured Chemical Closet, which Defendant Sgt. Jennifer McCovery knew held Chemical's

and: B). Defendant Sgt. Jennifer McCovery was Negligent by ordering Plaintiff Mykiea Miller
into a Unsecured Area and Unsupervised and: C). For ordering Plaintiff Mykiea Miller to go into
a unlocked and unsecured Chemical Closet knowing Plaintiff Mykiea Miller was already having
Suicidal thoughts, and Plaintiff Mykiea Miller was already suppose to be on Suicide Watch in a
unpermitted and regulkated setting to witness Plaintiff Mykiea Miller being held in a
Segregation Lobby area with access to chemicals and other dangerous and hazardous

chemicals.

   18. It is the Plaintiff Mykiea Miller's contention that Plaintiff Mykiea Miller did not receive a
Suicide Risk Assessment prior to Plaintiff Mykiea Miller's entry as Plaintiff Mykiea Miller's


                                                 3
      Case 2:19-cv-00536-RAH-SMD Document 1 Filed 07/26/19 Page 8 of 11



Institutional Records will show and prove. Plaintiff Mykiea Miller's Records can further prove
that even after Plaintiff Mykiea Miller notified the ALDOC that Plaintiff Mykiea Miller's suicide
attempts and intentions were successful, and the times and dates will show that Plaintiff
Mykiea Miller should have been in a suicidal setting in an approved area and everything that

took place could have been avoided had proper measures of Security been taken.

   19. It is Plaintiff Mykiea Miller's contention that Defendant Sgt. Jennifer McCovery, who is
not trained in Mental Health/Suicide, was Negligently watching Plaintiff, Mykiei Miller and
because.of Defendant Sgt. Jennifer McCover's inexperience and or Training or lack of Training

led to this occurring.

   20. Being a Transgender prisoner, Plaintiff Mykiea Miller who is on Hormone Pills, Plaintiff.
Mykiea Miller did and does in fact have Mental Health Issues which if untreated, can cause the

Plaintiff Mykiea Miller to do harm to her ownself. Plaintiff Mykiea Miller suffers from GENDER
DYSPHORIA and is diagnosed as such and was and is currently, being treated for this condition.

   21. It is Plaintiff Mykiea Miller's contention, that Defendant Sgt. Jennifer McCovery and
Defendant Lt. Jones both failed in their duties as ALDOC Supervisor's to ensure that the
Plaintiff, Mykiea Miller who being a Transgender Prisoner, and who had told both Supervisor's

that she, Plaintiff, Mykiea Miller, had " thoughts of Suicide" and "thoughts of harming herself',
that both Supervisors had a duty and a responsibility to ensure that Plaintiff Mykiea Miller was
taken to the Health Care Unit Immediately to se.e Plaintiff Mykiea Miller's Mental Health
Counselor and or to receive Immediate Mental Health/Medical Attention.

   22. Plaintiff, Mykiea Miller avers that both Defendant Lt. Jones and Defendant Sgt. Jennifer
McCovery either had NO Mental Health Training/ Suicide Prevention Training or their Mental
Health Training was inadequate or Defendant Lt. Jones and Defendant Sgt. Jennifer McCovery

just did not care when it came to Plaintiff Mykiea Miller's well being or safety from Plaintiff

Mykiea Miller's ownself, to wit: Defendant Sgt. Jennefier McCovery verbally telling Plaintiff

Mykiea Miller to go ahead and kill herself, Plaintiff, Mykiea Miller, that Nob.ody gives a Fuck.



                                                 4
      Case 2:19-cv-00536-RAH-SMD Document 1 Filed 07/26/19 Page 9 of 11



   23. Plaintiff Mykiea Miller avers that both Defednant Lt. Jones and Defendant Sgt. Jennifer
McCovery had a clearly established Constitution.al Duty to NOT deprive Plaintiff Mykiea Miller
of the means in which to harm herself, Plaintiff Mykiea Miller or kill herself, Plaintiff, Mykiea
Miller especially when Plaintiff Mykiea Miller is a Transgender Prisoner had made it, known to
Defendant Lt. Jones and to Defendant Sgt. Jennifer McCovery of Plaintiff Mykiea Miller's desire

to harrn.herself or kill herself, and Plaintiff Mykiea Miller was already on Mental Health Case

Load, which was clearly marked in Plaintiff Mykiea Miller's Institutional Files.

   24. Plaintiff Mykiea Miller avers that she has lived for over One (1) Year as a Woman while
she was living on the streets and before Plaintiff Mykiea Miller was sentenced to prison in the

Alabama Departrnent of Corrections.

   25. Plaintiff Mykiea Miller avers that Plaintiff Mykiea Miller is receiving Hormone Pills and

does in fact have Breasts which is natural to her new sex, and the same does in fact inhibit
male hair growth, and does cause a redistribution of body fat.

   26. Plaintiff Mykiea Miller avers that by placing a Feminine Person in a all male prison has
presented the obvious and most serious of problems of protecting that person from unwanted

persecution and or molestation, and harrassment from Staff.

   27. Courts have held a genuine Transsexual experiences the " serious medical condition" of

Gender Identity Disorder (GID), one that requires some form of treatment.

   28. Plaintiff Mykiea Miller avers that De.fendant Prison Officials were Objectively and
Subjectively aware that Plaintiff Mykiea Miller was in fact suffering from GID. The objective

component of this test is satisfied because GID is in fact a serious medical disorder. The
Subjective component is allegedly met because Plaintiff Mykiea Miller did in fact alert prison
officials to the risk of danger from the disorder by writing letters to the prison officials and

alerting them to the possibility of Plaintiff Mykiea Miller attempting suicide, and other self

inflicting harm.




                                                  5
     Case 2:19-cv-00536-RAH-SMD Document 1 Filed 07/26/19 Page 10 of 11




                                      RELIEF REQUESTED

  Plaintiff Mykiea Miller would seek the following Relief from each Defendant lndpendently
and seperately:

  A): COMPENSATORY DAMAGES in the amout of $ 15,000.00 from Defendant Sgt. Jennifer
McCovery and Defendant Lt. Jones, Individually and Seperately.

  B). CONSEQUENTIAL DAMAGES in the amount of $ 15,000.00 from Defendant Sgt. Jennifer
McCovery and Defendant Lt. Jones Individually and Seperatly.

  C). PUNITIVE DAMAGES in the amount of $ 20,000.00 from Defendant Sgt. Jennifer
McCovery and Defendant Lt. Jones Individually and Seperately.

  D). SPECIAL DAMAGES in the amount of $ 15,000.00 from Defendant Sgt. Jennifer McCovery
and Defendant Lt. Jones Individually and Seperatly.

  E). Any further and or different Damges as specifically decided by this Honorable Court.
            Case 2:19-cv-00536-RAH-SMD Document 1 Filed 07/26/19 Page 11 of 11




                                                                                   ASS FOS).
m l(f`e,9      /7t .-6-/2                                                        6C.

                        59/2                                                   P;         22‘,
,6 272f zo
                                                                                    r------       4



vC              if'wfr- 23t 41.                                                02 1P         -f-10
c LA49- 7D4/) /9(. Siji3o                                                      0000906407 • jUL 24 g
                                                                               MAILED FROMZIP CODE: 3




                                             c ee-AAr aF 0 0
                                                                    CL)-1z.7-
                                                ill °0101Ce      D/NrRctl—
                                                                   //4)
                                            fr-ie44/14(
                         ARDED                                ,
                                                         ,trhia se fb /L g x
 VHSCORRESMOBICE IS FORWCH. THE
     AN ALMA STATE FRIS EO,                          C//ciRC /171                    - ZEE-7-
                                                                                    7/
 MEWS NEM           MAT                       /
   MOM        WOW OF                                                                    LA/M3'0/12/9
                                              /2704/T-90Mt-1/2
 WIREOTHO EITRESPONSIBLE FOR--
     OD     GICONTENT OF THE
    BilCMCOMMUNICATioN                            litilliiihtilitit11 ill.I.                  a 11'011.1
                  Axvveri win ssmiu
